PER CURIAM.
Pursuant to Article V, Section 2(a) of the Florida Constitution, the Court on its own motion initiates this proceeding to consider revision of Rule 3.710 of the Florida Rules of Criminal Procedure, which would have the effect of' eliminating all presentence investigations in cases in which the death penalty may be imposed. It is proposed that Rule 3.710 be amended by adding at the end a new sentence to read:
“This rule shall not apply in any case where a defendant has been found guilty of a capital crime.”
Section 921.141, Florida Statutes (1975), enumerates statutory criteria by which trial judges and advisory juries shall determine whether a sentence of death, or life imprisonment, is appropriate for persons convicted of a capital crime. The United States Supreme Court has upheld this statute on the basis that the discretion inherent in the sentencing process is controlled by these statutory criteria. Proffitt v. Florida, 428 U.S. 242, 96 S.Ct. 2960, 49 L.Ed.2d 913 (1976).
This Court now invites comment by all interested persons as to whether presen-tence investigation reports should be made available to the sentencing judge in any capital case, in light of the statutory considerations contained in Section 921.141. Not later than January 15, 1978, any interested person may comment on the proposed Rule and request to appear at an oral argument on the proposed Rule to be held on February 22, 1978.
It is so ordered.
OVERTON, C. J., and BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.